Title: Enclosure: Invoice to Robert Cary & Company, 20 September 1765
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] 20th September 1765

Invoice of Goods to be sent by Robert Cary Esqr. & Co. for the use of George Washington—Potomack River Virginia
 2 dozn handsaw files 1 dozn 8d. Gimblets 1 dozn 10d. Ditto ½ dozn 20d. Ditto 3 Spike Ditto 1 dozn pr Carpenters Steel Compas[se]s 6 2 foot box Rules 10 M 2d. Brads 10 M 3d. Ditto 10 M 4 Ditto 5 M 6 Ditto  5 M 2d. Nails 5 M 3d. Ditto 2 Casks 8d. Ditto 1 Cask 10d. Ditto 5 M half

Crown Do 3 ½ Inch Augers 3 ¾ Inch Ditto 6 Inch Ditto 3 1¼ Inch Ditto 4 1½ Inch Ditto 3 2 Inch Ditto
 1 dozn plate Stock Locks with Bars & Screws @3/ 6 large Padlocks @3/ 6 Curry Combs without Brushes 1 dozn Spades 6 Carpenters best broad Axes 6 Chalk Lines 1 dozn Iron pots to hold from 10 to 20 Gallons 1 Sett of (Haynes’s) best Heckles for Flax [and] 1 Ditto Do for Hemp—provided they do not exceed 20 or 25/ the Sett 4 pair Tow Cards 4 pr course Wool Do 2 pr fine Wool Do 2 pr fine Cotton Do 4 pr Clothiers Do 1½ dozn best Corn Scythes—with Nibs Rings & Wedges—to be strong and stout at the Heel & well plated on the back—Note, neither Cradles nor Sneeds are wanting 2 best woolen cirsingles—white A handsome Saddle Cloth A Strong & good Portmanteau Saddle to be large & not too open in the tree 1 dozn Plow bridles not to exd 15/
 2 pieces best Oznabrigs 1 ps. Irish Linnen @1/3 1 ps. Do Do 2/ 2 ps. Do Do 4/  2 ps. best India Nankeen with Buttons, thread & twist suitable to Do 1 Groce flat shirt buttons 1 Groce courser (Mould Do for Servts) Wove pleated Stocks—enough for 2 dozn to be very fine 1 ps. Demi Cambrick @£3 4 Oz. of 4d. thread @3d. 4 Oz. of 6d. Do 4 Oz. 8d. Do 4 Oz. 12 Do
 To be bought of Mrs Shelbury—A Neat Small Pocket Book 1 ps. Hanover Lace @3d. 2½ Yards of 6/4 fine book Muslin 2 Yards of yd wide do @12/ 3½ Yds fine stripd Do @6/ 3½ yds cross barrd Do 6/ 6 Skeliton Wires 3 Bunches of Do
 4 piecs. french Tape 2 ps. very narrow Do 1½ lb. of Pinns 1 ps. of Ribbon for the hair 2 lb. fig blue 3 lb. Indigo
 4 lb. best Green Tea 4 lb. Hyson Do 4 Oz. Cinnamon 15 lb. Jordon Almonds 1 Jarr Raisons 1 Pott of Currants 9 looves single Refind Sugar 9 loaves of Dble Do Do 1 Quart Balsam of Honey 4 Oz. Spirits Lavender 4 Oz. Spirits Hartshorne 1 pint Tincture of Myrrh 5 lb. Bird Lyme 1 pint Honey Water 2 Quarts Spirits of Turpentine ½ lb. extract of Bark 2 lb. Bark in Powder 10 Gallons Lamp Oil 2 large course Lamps strong & fit for Kitchen use 2 Pottle Bottles Pickled Walnuts 2 Ditto Do Do Capers 2 Ditto Do Anchovies 4 Ditto Do Olives 1 Gallon Oil
Of Mr Didsbury—4 pr bla: Calimanca Pumps Note those

sent last fit well 1 pr Mens dble Campaigners 1 pr Dble Chanl Pumps 4 pr neat Shoes 1 pr neat boot Straps
1 dozn felt hats—la: in the Crown @1/6 4 dozn pr plaid hose No. 3 4 dozn pr Do Do 4 1 ps. worsted Shag—Inclosd colr @3/ Silk & twist enoug. of the same colr to suit Ditto 1 ps. Scarlet worsted Shag @4/ Silk & twist enough for Ditto 1 Groce dble rashd plain white Coat Buttons with strong shanks 1 Groce Do breast Do 13 Yds of the finest green Camelot 40 Yds light colourd Do @1/
 1 Cheshire Cheese of abt 30 lb. 1 dble Gloster Do of Do 1 Cask white biscuit 10 lb. Hanover Turnep Seed 50 lb. Bristol drop Shott 500 oild Gun flints 1 Iron of a proper size to brand the Horns of Cattle GW 1 best whole Hunting Whip plated at the head & my name engravd thereon 1 pr large Toed Clogs—Womens No. 7s 2 Postilian Caps for a small head—no Capes 1 strong & very neat two bladed knife—to cost 5/ 2 pr Strong steel shoe & knee buckles 2 course & cheap brass Candle Sticks with broad bottoms 20 Groce of Corks 1 Rheam best cut writing Paper ½ Rheam Quarto cut Do
 ½ dozn handsome beer Glasses 2 dozn Do Wine Do 12 China Cups & 12 Sawcers for breakfasting 8 dozn welch Milk Pans @5/ 6 Stone Quart Mugs 12 White stone Chamber Pots 2 dozn large stone Butter Pots of a size to hold 40 & 50 lbs. 1 dozn large stone Jugs to hold 5 Gallons each 4 pr Sheep Shears

Go: Washington

